                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 United States of America,                       Cr. No. 0:04-871-CMC


        v.
                                                               Opinion and Order
 Monticello Tisdale,

               Defendant.


       Defendant seeks relief in this court pursuant to 28 U.S.C. § 2255 and Johnson v. United

States, 576 U.S. __, 135 S.Ct. 2551 (2015), and requests appointment of counsel. ECF Nos. 51,

52. The Government filed a motion to dismiss and memorandum in support. ECF No. 58. The

Federal Public Defender filed a supplemental motion to vacate on June 23, 2016. ECF No. 63.

The Government thereafter filed a response in opposition and a motion for summary judgment.

ECF Nos. 65, 66. Defense counsel filed a reply. ECF No. 71. The court has also received letters

in support from Defendant’s family members.

  I.   Background

       On September 22, 2004, Defendant was charged in a seven count Indictment with the

following: four counts of Hobbs Act Robbery, in violation of 18 U.S.C. § 1951 (Counts 1, 3, 5,

and 7); and three counts of use and possession of a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c) (Counts 2, 4, and 6). ECF No. 1.

       On February 1, 2005, Defendant pled guilty, pursuant to a Plea Agreement, to Counts 2

and 4 of the Indictment: two counts of § 924(c) possession of a firearm in furtherance of a crime

of violence, namely Hobbs Act Robbery, one of which took place on February 21, 2004, and the

other on February 23, 2004. ECF Nos. 1, 36. Judgment was entered on April 25, 2005. ECF No.
43. Defendant was sentenced to a total term of 360 months, consisting of 60 months as to Count

2 and 300 months as to Count 4, consecutive. Id. Defendant did not appeal his convictions or

sentence. Defendant’s sentence was later reduced to a total term of 262 months. ECF No. 49.

 II.   18 U.S.C. § 924(c)

       Title 18 U.S.C. § 924(c) provides that a defendant shall be subject to a consecutive sentence

if he or she, “during and in relation to any crime of violence or drug trafficking crime. . . for which

the person may be prosecuted in a court of the United States, uses or carries a firearm, or who, in

furtherance of any such crime, possesses a firearm. . . .” 18 U.S.C. 924(c).

       The statute defines a “crime of violence” as:

       an offense that is a felony and –
       (A) has an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense.

18 U.S.C. § 924(c)(3). The first clause is known as the “force” clause, while the second is the

“residual” clause. United States v. Fuertes, 805 F.3d 485, 498 (4th Cir. 2015).

       On June 24, 2019, the Supreme Court decided the residual clause of § 924(c)(3)(B) is void

for vagueness. United States v. Davis, __ S.Ct. __, 2019 WL 2570623, at *13 (June 24, 2019). In

doing so, the Court rejected application of a case-specific approach for § 924(c) and applied the

categorical approach. Id. at *6-*10.

III.   Discussion

       In his supplemental motion, Defendant argues that his § 924(c) convictions cannot stand

in the face of the Johnson reasoning because his underlying offenses of Hobbs Act Robbery

                                                  2
categorically fail to qualify as crimes of violence.1 ECF No. 63. Specifically, he argues that the

Johnson reasoning invalidates the residual clause of § 924(c)(3)(B), and his convictions for Hobbs

Act Robbery cannot qualify via the force clause in § 924(c)(3)(A). Id. In its response, the

Government argues Defendant’s motion is untimely, these issues are procedurally defaulted and

waived, and that Hobbs Act Robbery satisfies the force clause of § 924(c) and the residual clause

of § 924(c) is not unconstitutionally vague after Johnson. ECF No. 65. In his reply, Defendant

argues waiver does not bar this court’s consideration of Defendant’s motion, procedural default is

not applicable, and Hobbs Act Robbery can be committed without violent physical force. ECF

No. 71.

          The Hobbs Act Robbery statute, 18 U.S.C. § 1951(a), (b)(1), prohibits “obstruct[ing],

delay[ing,] or affect[ing] commerce or the movement of any article or commodity in commerce,

by robbery . . . .” § 1951(a). It defines robbery as “the unlawful taking or obtaining of personal

property from the person or in the presence of another, against his will, by means of actual or

threatened force, or violence, or fear of injury, immediate or future, to his person or property . . .

.” § 1951(b)(1).




1
  In Defendant’s original pro se motion, he argued his indictment was multiplicitous and his
counsel was ineffective. ECF No. 51. As noted by the Government, a motion on these grounds is
clearly untimely. See ECF No. 58. After this response by the Government, Defendant moved to
include a “Johnson” claim in his § 2255 motion, which was granted, and the Federal Public
Defender entered the case regarding this claim. ECF Nos. 61, 62.


                                                  3
       The overwhelming weight of authority holds that Hobbs Act Robbery is a violent felony

under the force clause of § 924(c)(3)(A). While the Fourth Circuit has not yet addressed the issue2,

all other circuits to confront the issue have determined such a conviction is a crime of violence

under § 924(c)(3)(A). See United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019); United

States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018); United States v. Melgar-Cabrera, 892

F.3d 1053, 1060-66 (10th Cir. 2018); United States v. St. Hubert, 909 F.3d 335 (11th Cir. 2018);

United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018); United States v. Eshetu, 863 F.3d 946, 955-

56 (D.C. Cir. 2017); United States v. Gooch, 850 F.3d 285, 291-92 (6th Cir. 2017); United States

v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Anglin, 846 F.3d 954, 964-65 (7th

Cir. 2017); United States v. Robinson, 844 F.3d 137, 144 (3d Cir. 2016) (brandishing in § 924(c)

is a crime of violence); United States v. House, 825 F.3d 381, 387 (8th Cir. 2016); United States

v. Howard, 650 Fed. Appx. 466, 467-68 (9th Cir. 2016).




2
  The Fourth Circuit has two cases pending, which were held in abeyance pending Davis, in which
the issue of substantive Hobbs Act Robbery and § 924(c) may be addressed. See United States v.
Thorpe, No. 17-4229; United States v. Melvin, No. 17-4236. The Fourth Circuit has also held
armed bank robbery and federal carjacking to be crimes of violence for purposes of the § 924(c)
force clause. See United States v. Evans, 848 F.3d 242, 247-48 (4th Cir. 2017) (holding “the term
‘intimidation,’ as used in the phrase ‘by force and violence or by intimidation’ in the carjacking
statute, necessarily includes a threat of violent force within the meaning of the ‘force clause’ of
Section 924(c)(3).”); United States v. McNeal, 818 F.3d 141, 157 (4th Cir. 2016) (A taking by
“force and violence, or by intimidation,” satisfies the force clause of § 924(c)(3)(A) because “to
qualify as intimidation, the degree of ‘force’ threatened must be violent force – that is, force
capable of causing pain or injury.”). Although the Fourth Circuit initially held North Carolina
robbery not violent, see United States v. Gardner, 823 F.3d 793 (4th Cir. 2016), that case has been
abrogated by Stokeling v. United States, __ U.S. __, 139 S. Ct. 544 (2019), as recognized in United
States v. Dinkins, __ F.3d __, 2019 WL 2722570 (4th Cir. July 1, 2019).


                                                 4
         This court agrees with the circuits holding Hobbs Act Robbery qualifies as an underlying

crime of violence for purposes of § 924(c)(3)(A). Therefore, Defendant’s substantive § 924(c)

convictions properly rest upon his substantive Hobbs Act Robbery charges committed the same

days.3

IV.      Conclusion

         Defendant’s challenge to his convictions under § 924(c) fails because Hobbs Act Robbery

qualifies as an underlying offense for Defendant’s § 924(c) convictions under the force clause.

Therefore, the Government is entitled to summary judgment (ECF No. 66), and Defendant’s §

2255 motion challenging his § 924(c) convictions (ECF No. 63) is dismissed with prejudice.4




3
  The Government has also argued that Defendant’s § 2255 motion should be dismissed as
untimely, waived, and/or based on procedural default. However, the court need not reach these
arguments, as it has determined that Defendant’s convictions for § 924(c) stand.
4
 In addition, as noted above, the Government’s motion to dismiss Defendant’s original pro se
motion (ECF No. 58) is granted. Defendant’s original motion (ECF No. 51) is dismissed. The
court notes ECF No. 52, requesting appointment of counsel, was granted by ECF No. 54.
                                              5
                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

   IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
July 18, 2019




                                                  6
